DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Status of Claims
Claims 1, 9, and 20 are currently amended. 
Claim 8 is canceled. 
Claims 2-3, 12-13, 15, 17-19, and 21 are originals. 
Claims 4-7, 10-11, 14, and 16 were previously presented. 
Claims 1-7, and 9-21 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments – Claim Objection
The arguments have been fully considered and they are persuasive. Accordingly, the Examiner withdraws the objections for claims 1, 9, and 20.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on page 15 “Applicant's claims are similar to claim 1 of Example 37 of the 2019 Examples. The Office explains that the sample claim of Example 37 recites a "specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices." Id. at 2-3”
The examiner respectfully disagrees.
 	In Example 37, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The claim as a whole integrates the mental process into a practical application.
In the instant application, the user interface is only displaying filtered tasks, displaying interactive elements, displaying toggle icon, and displaying scanning instruction. There is absolutely no technical improvements to the user interface by simply displaying even displaying selectable tabs or toggle icon.
2) Regarding applicant’s arguments on pages 14-17 “Here, even if the claims involve certain methods of organizing human activity, in the subcategory of managing personal behavior and relationships, which Applicant does not concede, the claims do not recite them because the claims do not 'set forth' or 'describe' any method of organizing human activity. The claims recite a computer- implemented system for task acceptance and automated monitoring. For example, claim 1 recites a mobile device comprising at least one processor configured to execute instructions that include "in response to a selection of the first button, display a second graphical user interface on the display device, the second graphical user interface displaying a plurality of selectable interface elements associated with delivery preferences, the selectable interface elements being configured to transmit delivery preferences to a server upon selection, the selectable interface elements comprising: at least five number of packages preferences specifying different ranges of number of packets for delivery per job and a toggle icon for selection of a non-compliant task option preference," "determining whether the indicia has already been scanned by the mobile device," and "based on the determining that the indicia has already been scanned, notifying a delivery worker through a warning message to the mobile device to proceed with delivery or proceed to another camp." Previous solutions did not include technical solutions such as a "toggle icon for selection of a non-compliant task option preference," nor "responsive to a determination that the camp code matches the indicia and the approval message, provide an indication that the accepted delivery task is performed at the first delivery site, the indication comprising directions for how to pick up a package." Indeed, contrary to the assertion that there are no "technical improvements over the prior arts systems," the Office concedes that the prior art does not teach or suggest at least these technical elements. Office Action at 9-10. Accordingly, Applicant's claims do not fall in any of the subgroupings for "certain method of organizing human activity." See M.P.E.P. § 2106.04(a)(2)(II). And, therefore, the claims do not recite a judicial exception under Step 2A Prong 1”
The examiner respectfully disagrees.
The Examiner asserts that the steps of the pending claims are directed to organizing human activities because the pending claims are performing the steps where the driver sets a delivery preference, receives filtered item according to deliver preference, choose number of packages to be delivered, receives a delivery code, scan a location code to verify presence of the driver at the correct location, receives delivery instructions, and receives an indication that the accepted delivery task is performed. Obviously, the pending claims are performing delivery of items and as a result, the claims recite an abstract idea. Further, the amendments to the claims do not place the claims in a better position to overcome the 101 rejection because the present claims lack additional elements  to integrate the claims into a practical application or to amount to significantly more than the abstract idea. Present amendments to the independent claims “notifying a delivery worker through a message following the determination that the indicia has already been scanned by the mobile device” does not make the claims in a better position to overcome the 101 rejection because notifying a delivery worker is an extra solution activity as explained by the examiner in the 101 rejection below.
3) Regarding applicant’s arguments on pages 17-18 “For example, independent claim 1 integrates a practical application by reciting improvements to current systems determining availability for distributing tasks by receiving data from multiple sources, generating graphical user interfaces in mobile devices, and providing selectable elements for selecting parameters that are used to automatically filter and sort content that is then transmitted back to the mobile devices. As the Specification explains, "current electronic systems are inflexible in terms of satisfying delivery workers' requests for convenient delivery tasks....Being independent and occasional, the worker may not know the exact address for beginning the delivery tasks." See Specification at %% [004] - [005]. Further, "traditional user interfaces are unable to depict when a worker should-or should not-return to the same camp in a timely and helpful fashion." Specification at   [006]. The amended claims address the technical problems by generating GUIs and developing automated systems that improve control of content that is delivered to users and notify users of potential duplication, such as when an indicia has been scanned twice. Further, the amended claims account for when a worker has already scanned an indicia and can then proceed to instruct a worker to proceed with a delivery or proceed to another camp, based on delivery needs. 
For example, proposed amended independent claim 1 recites, in part, 
"determining whether the indicia has already been scanned by the mobile device," and "based on determining that the indicia has already been scanned, notifying a delivery worker through a warning message to the mobile device to proceed with delivery or proceed to another camp." These claim elements directly address the technical issues in the prior art. 
Therefore, the claims recite "an additional element (or combination of elements)" that integrate any judicial exception into a practical application by reciting additional elements reflecting "an improvement to other technology or technical field." M.P.E.P. § 2106.04(d)(1); see also id. at § 2106.04(d)(1) (stating a claim integrates a practical application when "the claim includes the components or steps of the invention that provide the improvement described in the specification")”
The examiner respectfully disagrees.
The present claims are storing drivers preferences and selecting tasks for a driver based on preferences. The Examiner does not see any technical improvements over the prior arts systems. In addition, providing user interfaces with interactive elements to send and receive information is in every day’s application. Applicant’s claimed improvements are nothing but business improvements which is clear from the following applicant’s arguments.
"the sheer number of delivery tasks that some workers may have to complete can complicate user interfaces to the point where they are not useful for determining a next task." Applicant's Specification at [006]. And "if a delivery worker has accepted multiple tasks at the same camp, traditional user interfaces are unable to depict when a worker should - or should not - return to the same camp in a timely and helpful fashion."
Determining availability for distributing tasks by receiving data from multiple sources, generating graphical user interfaces and providing selectable elements for selecting parameters that are used to automatically filter and sort content that is then transmitted back to the mobile devices, is nothing but searching, analyzing, sending, and receiving information which do not integrate the claims into a practical application.
As a result, the present claims are solving a business problem and the additional elements in the claims do not integrate the claims into a practical application.
4) Regarding applicant’s arguments on pages 19-20 “When properly considered in combination, the amended claims recite "significantly more. Applicant's amended claims recite "significantly more" because they recite improvement to a technical field. See M.P.E.P. § 2106.05(a). As explained in Applicant's specification, the amended claims recite an improvement to the technical field of graphical user interfaces in mobile devices and automated task monitoring. See Applicant's Specification at %% [006]-[007]. For example, independent claim 1 recites, in part, "receive, from the server, a filtered list of delivery tasks comprising tasks based on transmitted delivery preferences, the filtered list of delivery tasks being a portion of available delivery tasks received from an internal front end system, the filtered list of delivery tasks comprising non-compliant tasks when the toggle icon is selected and consisting of compliant tasks when the toggle icon is unselected." These claim elements distinguish from conventional techniques because they include a "toggle icon for selection of a non-compliant task option preference," and include a "filtered list." Moreover, conventional techniques also do not recite technical improvements such as "determining whether the camp code matches the indicia and an approval message stored on the mobile device." Conventional systems may receiving order confirmations or an indication of what orders to pick up but they do not recite technical improvements that involve matching the indicia and storing an approval message on the mobile device. 
At least the additional elements of ""determining whether the indicia has already been scanned by the mobile device," and "based on determining that the indicia has already been scanned, notifying a delivery worker through a warning message to the mobile device to proceed with delivery or proceed to another camp," demonstrate the claims recite a specifically structured system that improves existing technology. Therefore, the amended claims recite "significantly more" than any alleged abstract idea by reciting improvements to a technical field”
The examiner respectfully disagrees.
 	As explained above, it is obvious from the claims that the different user interfaces as claimed in the instant application are displaying information and nothing more. Displaying selectable elements to send and receive information cannot be considered significantly more because these are generic computer elements used to apply the abstract idea.
Further, searching, analyzing, sending, and receiving information and specifically “notifying a delivery worker through a message following the determination that the indicia has already been scanned by the mobile device” do not amount to significantly more than the judicial exception because these elements are a combination of routine and conventional elements and extra solution activities as explained in the 101 rejection (below).
As a results, the Examiner maintains the 35 USC § 101 rejection of the pending claims in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. Specifically, claims  1-7 and 9-21 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-7 and 9-21 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of providing a list of tasks to independent drivers based on drivers preferences where they can select available delivery jobs and providing a barcode associated with a location to verify presence of a driver at a location. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “display an interactive calendar and a first button; display a plurality of selectable interface elements associated with delivery preferences, the selectable interface elements comprising: at least five numbers of packages preferences specifying different ranges of number of packets for delivery per job and a toggle icon for selection of a non-compliant task option preference; receive a filtered list of delivery tasks comprising tasks based on transmitted delivery preferences, the filtered list of delivery tasks being a portion of available delivery tasks received from an internal front end system, the filtered list of delivery tasks comprising non-compliant tasks when the toggle icon is selected and consisting of compliant tasks when the toggle icon is unselected; after receiving the filtered list; receive an interaction with at least one of the interactive icons; responsive to receiving the interaction, forward a task identifier associated with the accepted task and receive a message in response including a camp code associated with a first delivery site of a distribution center for accomplishing the accepted delivery task; display an interaction indicating presence at the first delivery site, displaying scanning instructions ; determining whether the camp code matches the indicia and an approval message stored; and responsive to a determination that the camp code matches the indicia and the approval message, provide an indication that the accepted delivery task is performed at the first delivery site, the indication comprising directions for how to pick up a package: determining whether the indicia has already been scanned by the mobile device; and based on determining that the indicia has already been scanned, notifying a delivery worker through a warning message to the mobile device to proceed with delivery or proceed to another camp”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for distributing delivery tasks to drivers. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 9 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7, 10-19, and 21 recite certain methods of organizing human activity because the claimed elements describe a process for providing a list of delivery tasks to a driver based on driver’s preferences. As a result, claims 2-7, 10-19, and 21 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer-implemented system for task acceptance, implemented on a mobile device comprising: a display device; a scanning device; a memory storing instructions; and at least one processor”, “a first graphical user interface on the display device when a user initiates an application”, a selection of the first button”, “display a second graphical user interface”, “the selectable interface elements being configured to transmit delivery preferences to a server upon selection”, “from the server”, “a toggle icon”, “received from an internal front end system”, “a third graphical user interface”, “a third graphical user interface”, “a fourth graphical user interface”,  “displaying a delivery dashboard comprising a plurality of interactive icons representing the filtered list of delivery tasks, the interactive icons being sorted based on the delivery preferences”, “scan, via the scanning device, an indicia associated with the first delivery site of the distribution center”, “a mobile device”. When considered in view of the claim as a whole, the steps of “receiving, forwarding, and notifying a delivery worker” do not integrate the abstract idea into a practical application because “receiving, forwarding, and notifying a delivery worker” are insignificant extra solution activities to the judicial exception. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A computer system”, “a memory storing instructions”, “at least one processor”, “a mobile device” and claim 20 further recites “A computer-implemented system”, “a mobile device”, “a scanning device”, “a memory storing instructions”, “at least one processor”, and “scanning, via the scanning device”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 9 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims  2-7, 10-19, and 21 do not include any additional elements beyond those recited by independent claims 1, 9, and 20. As a result, claims 2-7, 10-19, and 21 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer-implemented system for task acceptance, implemented on a mobile device comprising: a display device; a scanning device; a memory storing instructions; and at least one processor”, “a first graphical user interface on the display device when a user initiates an application”, a selection of the first button”, “display a second graphical user interface”, “the selectable interface elements being configured to transmit delivery preferences to a server upon selection”, “from the server”, “a toggle icon”, “received from an internal front end system”, “a third graphical user interface”, “a third graphical user interface”, “a fourth graphical user interface”,  “displaying a delivery dashboard comprising a plurality of interactive icons representing the filtered list of delivery tasks, the interactive icons being sorted based on the delivery preferences”, “scan, via the scanning device, an indicia associated with the first delivery site of the distribution center”, “a mobile device”. The steps of “receiving, forwarding, and notifying a delivery worker” do not amount to significantly more than the abstract idea because “receiving, forwarding, and notifying a delivery worker” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 9 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A computer system”, “a memory storing instructions”, “at least one processor”, “a mobile device” and claim 20 further recites “A computer-implemented system”, “a mobile device”, “a scanning device”, “a memory storing instructions”, “at least one processor”, and “scanning, via the scanning device”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 9 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7, 10-19, and 21 do not include any additional elements beyond those recited by independent claims 1, 9, and 20. As a result, claims 2-7, 10-19, and 21 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623